United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.M., Appellant
and
U.S. POSTAL SERVICE, OKLAHOMA
PERFORMANCE CLUSTER,
Oklahoma City, OK, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-142
Issued: May 17, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 28, 2010 appellant filed a timely appeal from the August 9, 2011 merit
decision of the Office of Workers’ Compensation Programs (OWCP) regarding a schedule award
and the August 24, 2011 nonmerit decision of OWCP denying her request for merit review.
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over these decisions.

1

5 U.S.C. §§ 8101-8193.

ISSUES
The issues are: (1) whether appellant met her burden of proof to establish that she has
more than a five percent permanent impairment of her left leg for which she received a schedule
award; and (2) whether OWCP properly denied appellant’s request for further review of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
OWCP accepted that on December 22, 2007 appellant, then a 44-year-old letter carrier,
sustained a left ankle sprain due to a fall at work. She filed a claim for a schedule award due to
this injury.
In an October 5, 2009 decision, OWCP granted appellant a schedule award for a five
percent permanent impairment of her left leg under the standards of the sixth edition of the
American Medical Association, Guides to the Evaluation of Permanent Impairment (A.M.A.,
Guides) (6th ed. 2009).
OWCP referred appellant for additional evaluation to Dr. Michael S. Smith, a Boardcertified orthopedic surgeon. In a June 1, 2011 report, Dr. Smith reported findings of his
examination, including the findings of ankle motion testing. Appellant had some tenderness over
the left talar fibular ligament and motion testing of the left ankle showed 26 degrees dorsiflexion,
30 degrees of plantar flexion, 24 degrees of eversion and 22 degrees of inversion. Dr. Smith
noted that she had 5/5 strength and no frank sensory loss in the left leg and stated:
“Looking back at the range of [zero] to [two] percent under the path report
findings and radiographic findings with no range of motion deficits on page 501,
we find [two] percent impairment for the left ankle. No impairment is being
recommended on the knee, hip or back as they are not accepted conditions at this
time. Given the fact that [appellant] has previously been awarded [five] percent
impairment for the left ankle no additional impairment is recommended based on
her current findings despite her complains of pain.”
On June 16, 2011 an OWCP medical adviser reviewed Dr. Smith’s report and concluded
that the report did not demonstrate a permanent, measurable, scheduled impairment greater than
that already paid. He applied the diagnosis-based standards of Table 16-2 of the sixth edition of
the A.M.A., Guides, noting that appellant’s diagnosis (left ankle sprain) fell under the default
value of one percent which was raised to two percent after the relevant grade modifiers were
applied.2
In a June 22, 2011 decision, OWCP denied appellant’s claim on the grounds that she had
not shown that she has more than a five percent permanent impairment of her left leg, for which
she received a schedule award. It indicated that the medical evidence of record did not show that
she was entitled to additional schedule award compensation.
2

See A.M.A., Guides 501, Table 16-2.

2

Appellant submitted a July 8, 2011 report of Dr. John Hughes, an attending osteopath. In
this report, Dr. Hughes stated that he had examined her on that date. He indicated that he
measured appellant’s left ankle motion and concluded that she had “a 10 percent permanent
impairment to that ankle” under Table 16-2 on page 501 of the sixth edition of the A.M.A.,
Guides. Dr. Hughes stated, “It is easy to see that the impairment here is 1 to 13 percent. Again,
there can be modifiers but I did not think [appellant] had any obvious modifiers as far as the
disability was concerned. I did ascribe a disability of 10 percent to the left lower extremity as a
result of her injury.” He stated that, since appellant already received a schedule award for a five
percent impairment of her left leg, she would be entitled to a schedule for an additional five
percent impairment of her left leg.
On August 2, 2011, the medical adviser determined that Dr. Hughes did not adequately
explain the basis for his belief that appellant had a 10 percent impairment of her left leg. He
stated, “In his letter of explanation dated July 8, 2011 he recommends 10 percent [partial
permanent impairment] for the [left lower extremity] based on the foot and ankle grid on page
501. The medical adviser apparently was referring to ankle sprain with the presence of moderate
motion loss. He does not describe that motion loss in his letter dated July 8, 2011 and describes
ankle motion as being adequate in his original evaluation [dated March 18, 2011].” The medical
adviser then cited the range of motion findings Dr. Smith provided on June 1, 2011 and stated
that Dr. Hughes’ report was “not probative” and both his and Dr. Smith’s findings on left ankle
motion were “adequate.”
In an August 9, 2011 decision, OWCP affirmed its June 22, 2011 decision noting that the
medical evidence submitted by appellant was not sufficient to establish her claim for increased
schedule award compensation.
On August 15, 2011 appellant requested reconsideration of her claim. She submitted a
statement in which she indicated that her left ankle injury caused her a great deal of pain and
problems with her foot, knee, hip and back. Appellant suggested that she had right leg problems
which were related to her accepted left ankle injury. She indicated that one of her attending
physicians had produced new medical evidence.
In an August 24, 2011 decision, OWCP properly denied appellant’s request for further
review of the merits of her claim pursuant to 5 U.S.C. § 8128(a).
LEGAL PRECEDENT -- ISSUE 1
The schedule award provision of FECA3 and its implementing regulations4 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
3

5 U.S.C. § 8107.

4

20 C.F.R. § 10.404 (1999).

3

all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.5 The effective date of the sixth edition of
the A.M.A., Guides is May 1, 2009.6
ANALYSIS -- ISSUE 1
OWCP accepted that on December 22, 2007 appellant sustained a left ankle sprain due to
a fall at work. In an October 5, 2009 decision, it granted her a schedule award for a five percent
permanent impairment of her left leg under the standards of the sixth edition of the A.M.A.,
Guides. Appellant claimed entitlement to additional schedule award compensation but OWCP
denied her claim for increased compensation.
The Board finds that appellant did not meet her burden of proof to show that she has
more than a five percent permanent impairment of her left leg, for which she received a schedule
award. None of the medical evidence of record contains a rationalized opinion showing that she
has more than a five percent impairment of her left leg under the relevant standards of the
A.M.A., Guides.
In a June 1, 2011 report, Dr. Smith, a Board-certified orthopedic surgeon serving as an
OWCP referral physician, provided an opinion that appellant had a two percent impairment of
her left leg. The medical adviser properly noted that this report did not show that she was
entitled to increased schedule award compensation.
Appellant submitted a July 8, 2011 report of Dr. Hughes, an attending osteopath. In this
report, Dr. Hughes stated that he had examined her on that date. He indicated that he measured
appellant’s left ankle motion and concluded that she had “a 10 percent permanent impairment to
that ankle” under Table 16-2 on page 501 of the sixth edition of the A.M.A., Guides. The
medical adviser reviewed this report and properly noted that Dr. Hughes did not adequately
explain how this impairment rating was warranted by the findings of record, particularly recent
measurements of her left ankle motion (both by Dr. Hughes and Dr. Smith), which showed
extensive left ankle motion.
For these reasons, OWCP properly denied appellant’s claim for increased schedule award
compensation. Appellant may request a schedule award or increased schedule award based on
evidence of a new exposure or medical evidence showing progression of an employment-related
condition resulting in permanent impairment or increased impairment.
LEGAL PRECEDENT -- ISSUE 2
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,7
OWCP’s regulations provide that the evidence or argument submitted by a claimant must:
5

Id.

6

FECA Bulletin No. 09-03 (issued March 15, 2009).

7

Under section 8128 of FECA, “[t]he Secretary of Labor may review an award for or against payment of
compensation at any time on her own motion or on application.” 5 U.S.C. § 8128(a).

4

(1) show that OWCP erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by OWCP; or (3) constitute relevant and
pertinent new evidence not previously considered by OWCP.8 To be entitled to a merit review
of an OWCP decision denying or terminating a benefit, a claimant also must file his or her
application for review within one year of the date of that decision.9 When a claimant fails to
meet one of the above standards, OWCP will deny the application for reconsideration without
reopening the case for review on the merits.10 The Board has held that the submission of evidence
or argument which repeats or duplicates evidence or argument already in the case record11 and the
submission of evidence or argument which does not address the particular issue involved does not
constitute a basis for reopening a case.12 While a reopening of a case may be predicated solely on
a legal premise not previously considered, such reopening is not required where the legal
contention does not have a reasonable color of validity.13
ANALYSIS -- ISSUE 2
OWCP issued a decision on August 9, 2011 denying appellant’s claim for increased
schedule award compensation. Appellant requested reconsideration of this decision on
August 15, 2011. She submitted a statement in which she indicated that her left ankle injury
caused her a great deal of pain and problems with her foot, knee, hip and back. Appellant
suggested that she had right leg problems which were related to her accepted left ankle injury.
She indicated that one of her attending physicians had produced new medical evidence.
In her application for reconsideration, appellant did not show that OWCP erroneously
applied or interpreted a specific point of law. She did not identify a specific point of law or show
that it was erroneously applied or interpreted. Appellant did not advance a new and relevant
legal argument. In the statement she submitted in connection with her reconsideration request,
she suggested that the severity of her medical condition showed that she is entitled to additional
schedule award compensation. But the underlying issue in this case is a medical issue which
must be addressed by relevant medical evidence.14 A claimant may be entitled to a merit review
by submitting new and relevant evidence, but appellant did not submit any new and relevant
medical evidence in this case.
The Board accordingly finds that appellant did not meet any of the requirements of 20
C.F.R. § 10.606(b)(2). Appellant did not show that OWCP erroneously applied or interpreted a
specific point of law, advance a relevant legal argument not previously considered by OWCP or
8

20 C.F.R. § 10.606(b)(2).

9

Id. at § 10.607(a).

10

Id. at § 10.608(b).

11

Eugene F. Butler, 36 ECAB 393, 398 (1984); Jerome Ginsberg, 32 ECAB 31, 33 (1980).

12

Edward Matthew Diekemper, 31 ECAB 224, 225 (1979).

13

John F. Critz, 44 ECAB 788, 794 (1993).

14

See Bobbie F. Cowart, 55 ECAB 746 (2004).

5

submit relevant and pertinent evidence not previously considered.
§ 10.608, OWCP properly denied merit review.15

Pursuant to 20 C.F.R.

CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that she has
more than a five percent permanent impairment of her left leg, for which she received a schedule
award. The Board finds that OWCP properly denied her request for further review of the merits
of her claim pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the August 24 and 9, 2011 decisions of the Office
of Workers’ Compensation Programs are affirmed.
Issued: May 17, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

15

On appeal, appellant submitted additional evidence. However, the Board may not consider new evidence for
the first time on appeal. See 20 C.F.R. § 501.2(c).

6

